       Case 1:19-cv-09506-JMF-RWL Document 143 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAO ZHE WANG,                                              Case No. 1:19-CV-09506-JMF
                                           Plaintiff,

                           -against-                       DEFENDANTS’
                                                           NOTICE OF MOTION TO
                                                           DISMISS PLAINTIFF’S
VERIZON COMMUNICATIONS INC., VERIZON                       SECOND AMENDED COMPLAINT
NEW ENGLAND INC., VERIZON SOURCING LLC;                    PURSUANT TO FED. R. CIV. PRO.
and CELLCO PARTNERSHIP,                                    R. 12(b)(6),
                                           Defendants.
                                                           Hon. Judge Jesse M. Furman, USDJ


TO:      HAO ZHE WANG
         Plaintiff Pro Se
         PO BOX 7075
         New York, NY 10150
         wang.haozhe@yahoo.com

         PLEASE TAKE NOTICE, that upon the annexed Memorandum of Law of Defendants

VERIZON COMMUNICATIONS INC., VERIZON NEW ENGLAND, INC.,VERIZON

SOURCING LLC, and CELLCO PARTNERSHIP (hereinafter, Defendants) dated January 27,

2021, the Declaration of Daniel Reed, dated January 25, 2021, together with all pleadings, prior

motions, orders, proceedings and directives had herein, the Defendants, by their attorneys,

McGivney Kluger Clark, & Intoccia, P.C., will move this Honorable Court, at the United States

District Court for the Southern District of New York, located at 500 Pearl Street, New York, NY

10007, on such date as may be assigned, for an order:

         a. pursuant to Fed. R. Civ. Pro. R. 12(b)(6), dismissing the Plaintiff’s Second
               Amended Complaint because it fails to state a claim against the Defendants
               upon which relief can be granted, and

         b. for such other and further relief that this Court deems just and proper under
               these circumstances.



{N1060045-2}
       Case 1:19-cv-09506-JMF-RWL Document 143 Filed 01/27/21 Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b), any

opposing affidavits and answering memorandum shall be served within fourteen days of receipt

of the within papers.

Dated:         New York, NY
               January 27, 2021

                                          Respectfully submitted,

                                          Dean L. Pillarella
                                          Dean L. Pillarella, Esq. (5707724)
                                          Howard A. Fried, Esq. (HAF2114)
                                          McGIVNEY, KLUGER, CLARK &
                                          INTOCCIA, P.C.
                                          Attorneys for Defendants
                                          VERIZON COMMUNICATIONS INC.,
                                          VERIZON NEW ENGLAND, INC.,
                                          VERIZON SOURCING LLC, and
                                          CELLCO PARTNERSHIP
                                          80 Broad Street, 23rd Floor
                                          New York, NY 10004
                                          dpillarella@mkcilaw.us.com
                                          hfried@mkcilaw.us.com




{N1060045-2}                                 2
